

EXHIBIT 10.2
SECURITY AGREEMENT
This Commercial Security Agreement ("Agreement") is made as of the 7th day of
April, 2017, by HEALTHWAREHOUSE.COM, INC., a Delaware corporation, HWAREH.COM,
INC., a Delaware corporation, and HOCKS.COM, INC., an Ohio corporation, all with
an address at 7107 Industrial Road, Florence, Kentucky 41042 (each a "Grantor")
in favor of KAPOK VENTURES LIMITED, a British Columbia corporation, c/o Magnus
LLP, 430 Five Donald Street, Winnipeg, Manitoba, Canada, R3L 2T4 (together with
its successors and assigns, the "Lender") (collectively, the "Lender"), with
respect to the Obligations of HEALTHWAREHOUSE.COM, INC., a Delaware corporation,
HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an Ohio
corporation (collectively, the "Borrower").
1. Definitions. The following capitalized words and terms shall have the
following meanings when used in this Agreement. Unless specifically stated to
the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require. Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code
as adopted in the State of Ohio:
a. "Account" - means an Account as defined in the Uniform Commercial Code in the
State of Ohio as in effect from time to time, and in any event  shall include,
but not be limited to, all of Grantor's rights to payment for goods sold or
leased or services performed by Grantor, whether now in existence or arising
from time to time hereafter, including, without limitation, rights evidenced by
an account, accounts receivables, note, contract, security agreement, chattel
paper, or other evidence of indebtedness or security, whether or not such
right(s) to payment has been earned by performance, and whether or not such
right(s) to payment is evidenced by any document, instrument or chattel paper,
together with (a) all security pledged, assigned, hypothecated or granted to or
held by Grantor to secure the foregoing, (b) all of Grantor's right, title and
interest in and to any goods, the sale of which gave rise thereto, (c) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing,
(d) all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith, (e) all books,
correspondence, credit files, records, ledger cards, invoices, and other papers
relating thereto, including, without limitation, all tapes, cards, computer runs
and other papers and documents in the possession or under the control of Grantor
or any computer bureau from time to time acting for Grantor, (f) all evidences
of the filing of financing statement and other statements and the registration
of other instruments in connection therewith and amendments thereto, notices to
other creditors or secured parties, and certificates from filing or other
registration officers, (g) all credit information, reports and memoranda
relating thereto, and (h) all other writings related in any way to the
foregoing.
b. "Agreement" - means this Commercial Security Agreement, as this Commercial
Security Agreement may be amended or modified from time to time, together with
all exhibits and schedules attached to this Commercial Security Agreement from
time to time.
c. "Borrower" - has the meaning set forth in the preamble to this Agreement.
d. "Collateral" - means all of Grantor's right, title and interest in and to all
the Collateral as described in Section 3 of this Agreement.
e. "Chattel Paper" – means all Chattel Paper as such term is defined in the
Uniform Commercial Code in the State of Ohio as in effect from time to time, in
which Grantor now has or hereafter acquires any rights and wherever located and,
in any event, shall include a writing or writings which evidence both a monetary
obligation and a security interest in or lease of specific goods; any returned,
rejected or repossessed goods covered by any such writing or writings and all
proceeds (in any form including, without limitation, accounts, contract rights,
documents, chattel paper, instruments and general intangibles) of such returned,
rejected or repossessed goods.
f. "Commercial Tort Claims" – means Commercial Tort Claims as such term is
defined in the Uniform Commercial Code of the State of Ohio as in effect from
time to time, of Grantor.
g. "Contingent Obligation(s)" - means any direct or indirect liability,
contingent or otherwise, with respect to any Indebtedness, lease, dividend,
letter of credit, banker's acceptance or other obligation of another if the
primary purpose or intent thereof, as determined by Lender, in incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof. Contingent Obligations shall include, without limitation, (i) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another; (ii)
indebtedness, obligations or liabilities of another secured by a lien on
property owned by a Borrower, even though the Borrower has not assumed or become
liable for the payment therefor; (iii) any liability for the obligations of
another through any agreement (contingent or otherwise): (A) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
(B) to maintain the solvency of any balance sheet item, level of income or
financial condition of another, or (C) to make take-or-pay, pay-or-play or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, if in the case of any agreement described under sub
clauses (A), (B) or (C) of this sentence the primary purpose or intent thereof
is as described in the preceding sentence. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported, as determined by Lender.
h. "Copyrights" – means all  copyrights, copyright  registrations and 
copyright  applications now  held  or hereafter acquired by Grantor including,
without limitation, any United States copyright to which Grantor now or
hereafter has an interest as well as any application for a United States
copyright made by Grantor, together with any renewals, reissues and extensions
thereof, and any and all causes of action which may exist by reason of
infringement thereof with the right to sue for and collect said damages and the
right to collect all royalties under any license agreements with respect to any
such Copyrights.
i. "Default" - means a Default as set forth in Section 10 of this Agreement.
j. "Deposit Accounts" – means Deposit Accounts as such term is defined in the
Uniform Commercial Code of the State of Ohio as in effect from time to time, of
Grantor.
k. "Documents" – means Documents as such term is defined in the Uniform
Commercial Code of the State of Ohio as in effect from time to time, of Grantor.
l. "Environmental Laws" - mean any and all state, federal and local statutes,
regulations and ordinances relating to the protection of human health or the
environment, including without limitation the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section
9601, at seq. ("CERCLA"), the Superfund Amendments and Reauthorization Act of
1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act,
49 U.S.C. Section 1801, k seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, at seq., or other applicable state or federal laws, rules,
or regulations adopted pursuant thereto.
m. "Equipment" – means Equipment as such term is defined in the Uniform
Commercial Code of the State of Ohio as in effect from time to time, now or
hereafter owned or leased by Grantor and, in any event, shall include, but shall
not be limited to, all machinery, tools, equipment, office equipment, furniture,
furnishings, fixtures, trade  fixtures, goods which are  to become fixtures,
vehicles, motor vehicles, and any materials, instructions, blueprints, computer
software and similar items which relate to the above, and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all improvements thereon and all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (all of the
foregoing in this section collectively, the "Equipment").
n. "Event of Default" - mean any of the events of default set forth in this
Agreement in the default section of this Agreement.
o. "General Intangibles" – means General Intangibles as such term is defined in
the Uniform Commercial Code of the State of Ohio as in effect from time to time,
of Grantor, now or hereafter owned by Grantor and shall include, but not be
limited to, all (1) Marks, Patents and Copyrights (as such terms are hereinafter
defined), (2) goodwill of Grantor's business symbolized by any of the foregoing,
(3) license rights, license agreements, leases, permits, franchises, patents,
computer software and customer lists, (4) any rights to tax refunds to which
Grantor is now or hereafter may be entitled, (5) payment intangibles, and (6)
all rights, of whatever form, now existing or hereafter acquired, in and to
domain names (including, but not limited to, healthwarehouse.com, hwareh.com,
hocks.com and other domain names identified in Schedule 7(r) attached hereto
(the "Domain Names")).
p. "Grantor" – has the meaning set forth in the preamble to this Agreement.  If
there is more than one Grantor, then each and every reference to any and all
representations, warranties, covenants and undertakings of Grantor herein shall
be deemed to apply to each of the undersigned Grantors, jointly and severally.
q. "Guaranty" - means a guaranty of all or any part of the Obligations of
Borrower from a guarantor, endorser, surety, or accommodation party in favor of
Lender, including without limitation a guaranty of all or part of the Note.
r. "Hazardous Substances" - mean materials that, because of their quantity,
concentration of physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. The words "Hazardous Substances" are used in
their very broadest sense and include without limitation any and all hazardous
or toxic substances, materials or waste as defined by or listed under the
Environmental Laws. The term "Hazardous Substances" also includes, without
limitation, petroleum and petroleum by-products or any fraction thereof and
asbestos.
s. "Indebtedness" - means, in relation to any Person, at any particular time,
all of the obligations of such Person which, in accordance with GAAP, would be
classified as indebtedness upon a balance sheet including any footnote thereto
of such Person prepared at such time.
t. "Instruments" – means Instruments, as such term is defined in the Uniform
Commercial Code of the State of Ohio as in effect from time to time, of Grantor,
and shall include but not be limited to any and all negotiable instruments or
certified securities or any other writings which evidence a right to payment of
money and are not themselves security agreements or leases and are of the type
which are in the ordinary course of business transferred by delivery with any
necessary endorsement or assignment.
u. "Inventory" – means Inventory as such term is defined in the Uniform
Commercial Code of the State of Ohio as in effect from time to time, of Grantor,
whether now owned or hereafter acquired and wherever located, whether raw, in
process or finished, all materials usable in processing the same and all
documents of title covering any inventory, including, but not limited to, work
in process, materials used or consumed in Grantor's business, now owned or
hereafter acquired or manufactured by Grantor and held for sale or lease or to
be furnished under a contract of service in the ordinary course of its business;
all present and future substitutions therefor, parts and accessories thereof and
all additions thereto; all proceeds thereof and products of such inventory in
any form whatsoever.
v. "Investment Property" – means Investment Property as such term is defined in
the Uniform Commercial Code of the State of Ohio as in effect from time to time,
of Grantor.
w. "Lender" – has the meaning set forth in the preamble to this Agreement.
x. "Letter of Credit Rights" – means Letter of Credit Rights as such term is
defined in the Uniform Commercial Code of the State of Ohio as in effect from
time to time, of Grantor.
y. "Loan Documents" or "Related Documents" - mean all loan agreements, credit
agreements, promissory notes, environmental agreements, guaranties, security
agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Obligations related to the Note.
z. "Marks" – means all trademarks, trademark registrations and trademark
applications pending, now held or hereafter acquired by Grantor, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or any similar governmental agency in any
foreign country (which Grantor has adopted and used and is using or hereafter
acquires or under which Grantor is licensed), as well as all other trademarks,
trade names, fictitious business names, business names, company names, business
identifiers, prints, labels, trade styles and service marks not registered, and
trade dress, including logos and/or designs owned or used by Grantor together
with the registrations and right to all renewals, reissues and extensions
thereof, the goodwill of the business of the Grantor symbolized by the Marks,
and any and all causes of action which may exist by reason of infringement or
dilution thereof, or injury to the associated goodwill with the right to sue for
and collect said damages and the right to collect all royalties under any
license agreements with respect to any such Marks.
aa. "Note" - means that certain Cognovit Promissory Note of even date herewith
in the original principal amount of $1,000,000.00 executed and delivered by
Borrower to Lender.
bb. "Obligation(s)" -  means, collectively, (a) all Indebtedness and other
obligations incurred by any Borrower to Lender, whether pursuant to this Note or
another instrument; (b) each extension, renewal or refinancing thereof in whole
or in part; (c) the fees payable under any Loan Document; (d) every other
liability, now or hereafter owing to Lender or any affiliate of any Lender by
any Borrower; (e) all of Lender's expenses incurred in connection with this
Loan, including without limitation, reasonable costs and expenses paid or
incurred by the Lender to correct any default or enforce any provision of the
Loan Documents; and (f) every other liability, whether owing by a Borrower alone
or by a Borrower with one or more others in a several, joint or joint and
several capacity, whether owing absolutely or contingently, whether created by
note, overdraft, guaranty of payment or other contract or by quasi-contract,
tort, statute or other operation of law, whether incurred directly to a Lender
or any affiliate of a Lender or acquired by a Lender or any affiliate of a
Lender by purchase, pledge or otherwise and whether participated to or from a
Lender or any affiliate of a Lender in whole or in part .  Any reference in this
Note or in the Loan Documents to the Obligations shall include all amendments,
changes, extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any bankruptcy or insolvency proceeding.
cc. "Patents" – means all letters patent and any patent registrations, and any
patent applications pending, including, without limitation, registrations,
recordings and applications registered or recorded in the United   States 
Patent  and  Trademark  Office  or  any  similar  governmental  agency  in  any 
foreign country,  in respect of which Grantor possesses any rights whatsoever, 
together with any renewals,  reissues, continuations  and extensions thereof,
any and all causes of action which may exist by reason of infringement  thereof
with the right to sue for and collect said damages and the right to collect all
royalties under any license agreements with respect to any such Patents.
dd. "Person" - means an individual, a company, a corporation, an association, a
partnership, a joint venture, a limited liability company, an unincorporated
trade or business enterprise, a trust, an estate, or other legal entity or a
government (national, regional or local), court, arbitrator or any agency,
instrumentality or official of the foregoing.
2. Grant Of Security Interest.  For valuable consideration, Grantor hereby
grants to Lender a security interest in the Collateral to secure all Obligations
of Borrower to Lender related to the Note and agrees that Lender shall have the
rights stated in this Agreement with respect to the Collateral, in addition to
all other rights which Lender may have by law.
3. Collateral.   As used in this Agreement "Collateral" means the following
described property, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located, in which Grantor is giving
to Lender a security interest for the payment of the Indebtedness and
performance of all other obligations under the Note and this Agreement:
a. All Accounts, Chattel Paper, Commercial Tort Claims, Copyrights, Deposit
Accounts, Documents, Equipment, General Intangibles, Instruments, Inventory,
Investment Property, Letter of Credit Rights, and Marks (all as defined above).
b. In addition, the word "Collateral" also includes all the following, whether
now owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:
i.
All accessions, attachments, accessories, tools, parts, supplies, replacements
and additions to any of the collateral described herein, whether added now or
later.

ii.
All products and produce of any of the property described in this Collateral
section.

iii.
All accounts, general intangibles, instruments, rents, monies, payments, and all
other rights, arising out of a sale, lease, or other disposition of any of the
property described in this Collateral section.

iv.
All proceeds (including insurance proceeds) from the sale, destruction, loss, or
other disposition of any of the property described in this Collateral section,
and sums due from a third party who has damaged or destroyed the Collateral or
from that party's insurer, whether due to judgment, settlement or other process.

v.
All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

c. Despite any other provision of this Agreement, Lender is not granted, and
will not have, a non-purchase money security interest in household goods, to the
extent such a security interest would be prohibited by applicable law. In
addition, if because of the type of any Property, Lender is required to give a
notice of the right to cancel under Truth in Lending for the Indebtedness, then
Lender will not have a security interest in such Collateral unless and until
such a notice is given.
4. No Cross-Collateralization.  This Agreement secures only those obligations,
debts and liabilities (plus interest thereon), of Borrower to Lender related to
the Note, as well as all claims by Lender against Grantor or any one or more of
them, related to the Note, whether now existing or hereafter arising, whether
voluntary or otherwise, whether due or not due, direct or indirect, absolute or
contingent, liquidated or unliquidated and whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.
5.
INTENTIONALLY DELETED.



6. Financing Statements.  The Grantor hereby irrevocably authorizes the Lender
to authenticate and file such financing statements, continuation statements,
amendments and such other documents as the Lender may deem necessary or
desirable to protect or perfect the interest of the Lender in the Collateral,
electronically or otherwise, and appoints the Lender as the Grantor's
attorney-in-fact, with a power of attorney to execute on the Grantor's behalf
such Uniform Commercial Code financing statement forms, continuation statements,
amendments and other similar instruments as the Lender may from time to time
deem necessary or desirable to protect or perfect such interests in the
Collateral.  Such power of attorney is coupled with an interest and shall be
irrevocable.  In addition, the Grantor agrees to make, execute, furnish, deliver
or cause to be done, furnished, executed and delivered all such further acts,
information, documents and things as the Lender may require for the purpose of
perfecting or protecting the rights of the Lender hereunder or otherwise giving
effect to this Agreement, all promptly upon request therefor.  Nothing contained
in this paragraph shall be a limitation of the rights of Lender as a Secured
Party under the Uniform Commercial Code.
7. Grantor's Representations And Warranties With Respect To The Collateral. With
respect to the Collateral, Grantor represents and promises to Lender that:
a. Perfection of Security Interest.  Grantor agrees to execute any documents and
to take whatever other actions are requested by Lender to perfect and continue
Lender's security interest in the Collateral. Upon request of Lender, Grantor
will deliver to Lender any and all of the documents evidencing or constituting
the Collateral, and Grantor will note Lender's interest upon any and all chattel
paper if not delivered to Lender for possession by Lender.  Grantor agrees to
take any other and further action necessary or desirable as requested by Lender
to grant Lender control over the Collateral, as "control" is defined in the
applicable version of the Uniform Commercial Code, including without limitation
(i) executing and/or authenticating any assignments or third party agreements;
(ii) delivering, or causing the delivery of, any of the Collateral to the
possession of Lender; or (iii) obtaining written acknowledgements of the lien of
Lender and agreements of subordination to such lien from third parties in
possession of the Collateral in a form acceptable to Lender.  Borrower consents
to and hereby authorizes any third party in an authenticated  record or
agreement between Borrower, Lender, and the third party, including but not
limited to depository institutions, securities intermediaries, and issuers of
letters of credit or other support obligations, to accept direction from Lender
regarding the maintenance and disposition of the Collateral and the products and
proceeds thereof, and to enter into agreements with Lender regarding same,
without further consent of the Borrower. This is a continuing Security Agreement
and will continue in effect even though all or any part of the Indebtedness is
paid in full and even though for a period of time Grantor may not be indebted to
Lender.
b. Notices to Lender. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (i) change in Grantor's name; (ii) change in Grantor's
assumed business name(s); (iii) change in the management of the corporation
Grantor; (iv) change in the authorized signer(s); (v) change in Grantor's
principal office address; (vi) conversion of Grantor to a new or different type
of business entity; (vii) change in the location of Grantor (as defined in the
Ohio Uniform Commercial Code); or (viii) change in any other aspect of Grantor
that directly or indirectly relates to any agreements between Grantor and
Lender. No change in Grantor's name will take effect until after Lender has been
notified.
c. No Violation. The execution and delivery of this Agreement will not violate
any law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws or code of regulations do
not prohibit any term or condition of this Agreement.
d. Enforceability of Collateral. To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all persons appearing
to be obligated on the Collateral have authority and capacity to contract and
are in fact obligated as they appear to be on the Collateral. At the time any
Account becomes subject to a security interest in favor of Lender, the Account
shall be a good and valid account representing an undisputed, bona fide
indebtedness incurred by the account debtor, for merchandise held subject to
delivery instructions or previously shipped or delivered pursuant to a contract
of sale, or for services previously performed by Grantor with or for the account
debtor. So long as this Agreement remains in effect, Grantor shall not, without
Lender's prior written consent, compromise, settle, adjust, or extend payment
under or with regard to any such Accounts. There shall be no setoffs or
counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.
e. Location of the Collateral. Except in the ordinary course of Grantor's
business, Grantor agrees to keep the Collateral (or to the extent the Collateral
consists of intangible property such as accounts or general intangibles, the
records concerning the Collateral) at Grantor's address shown above or at such
other locations as are acceptable to Lender. Upon Lender's request, Grantor will
deliver to Lender in form satisfactory to Lender a schedule of real properties
and Collateral locations relating to Grantor's operations, including without
limitation the following: (i) all real property Grantor owns or is purchasing;
(ii) all real property Grantor is renting or leasing; (iii) all storage
facilities Grantor owns, rents, leases, or uses; and (iv) all other properties
where Collateral is or may be located.
f. Removal of the Collateral. Except in the ordinary course of Grantor's
business, including the sales of inventory, Grantor shall not remove the
Collateral from its existing location without Lender's prior written consent. To
the extent that the Collateral consists of vehicles, or other titled property,
Grantor shall not take or permit any action which would require application for
certificates of title for the vehicles outside the State of Ohio, without
Lender's prior written consent. Grantor shall, whenever requested, advise Lender
of the exact location of the Collateral.
g. Transactions Involving Collateral. Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral. While Grantor is not in default under
this Agreement, Grantor may sell inventory, but only in the ordinary course of
its business and only to buyers who qualify as a buyer in the ordinary course of
business. A sale in the ordinary course of Grantor's business does not include a
transfer in partial or total satisfaction of a debt or any bulk sale. Grantor
shall not pledge, mortgage, encumber or otherwise permit the Collateral to be
subject to any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender. This includes security interests even if junior in right to
the security interests granted under this Agreement. Unless waived by Lender,
all proceeds from any disposition of the Collateral (for whatever reason) shall
be held in trust for Lender and shall not be commingled with any other funds;
provided however, this requirement shall not constitute consent by Lender to any
sale or other disposition. Upon receipt, Grantor shall immediately deliver any
such proceeds to Lender.
h. Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.
i. Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.
j. Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.
k. Taxes, Assessments and Liens. Grantor will pay when due all taxes,
assessments and liens upon the Collateral, its use or operation, upon this
Agreement, upon any promissory note or notes evidencing the Indebtedness, or
upon any of the other Loan Documents. Grantor may withhold any such payment or
may elect to contest any lien if Grantor is in good faith conducting an
appropriate proceeding to contest the obligation to pay and so long as Lender's
interest in the Collateral is not jeopardized in Lender's sole opinion. If the
Collateral is subjected to a lien which is not discharged within fifteen (15)
days, Grantor shall deposit with Lender cash, a sufficient corporate surety bond
or other security satisfactory to Lender in an amount adequate to provide for
the discharge of the lien plus any interest, costs, attorneys' fees or other
charges that could accrue as a result of foreclosure or sale of the Collateral.
In any contest Grantor shall defend itself and Lender and shall satisfy any
final adverse judgment before enforcement against the Collateral. Grantor shall
name Lender as an additional obligee under any surety bond furnished in the
contest proceedings. Grantor further agrees to furnish Lender with evidence that
such taxes, assessments, and governmental and other charges have been paid in
full and in a timely manner. Grantor may withhold any such payment or may elect
to contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.
l. Compliance with Governmental Requirements. Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral. Grantor may contest in good faith any such law, ordinance
or regulation and withhold compliance during any proceeding, including
appropriate appeals, so long as Lender's interest in the Collateral, in Lender's
opinion, is not jeopardized.
m. Hazardous Substances. Grantor represents and warrants that the Collateral
never has been, and never will be so long as this Agreement remains a lien on
the Collateral, used in violation of any Environmental Laws or for the
generation, manufacture, storage, transportation, treatment, disposal, release
or threatened release of any Hazardous Substance. The representations and
warranties contained herein are based on Grantor's due diligence in
investigating the Collateral for Hazardous Substances. Grantor hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in the event Grantor becomes liable for cleanup or other costs
under any Environmental Laws, and (2) agrees to indemnify and hold harmless
Lender against any and all claims and losses resulting from a breach of this
provision of this Agreement. This obligation to indemnify shall survive the
payment of the Indebtedness and the satisfaction of this Agreement.
n. Maintenance of Casualty Insurance. Grantor shall procure and maintain all
risks insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
twenty (20) days' prior written notice to Lender and not including any
disclaimer of the insurer's liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. In connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require. If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses "single interest
insurance," which will cover only Lender's interest in the Collateral.
o. Application of Insurance Proceeds. Grantor shall promptly notify Lender of
any loss or damage to the Collateral. Lender may make proof of loss if Grantor
fails to do so within fifteen (15) days of the casualty. All proceeds of any
insurance on the Collateral, including accrued proceeds thereon, shall be held
by Lender as part of the Collateral. If Lender consents to repair or replacement
of the damaged or destroyed Collateral, Lender shall, upon satisfactory proof of
expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration. If Lender does not consent to repair or replacement of
the Collateral, Lender shall retain a sufficient amount of the proceeds to pay
all of the Indebtedness, and shall pay the balance to Grantor. Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantor has not committed to the repair or restoration of the Collateral
shall be used to prepay the Indebtedness.
p. Insurance Reserves. Lender may require Grantor to maintain with Lender
reserves for payment of insurance premiums, which reserves shall be created by
monthly payments from Grantor of a sum estimated by Lender to be sufficient to
produce, at least fifteen (15) days before the premium due date, amounts at
least equal to the insurance premiums to be paid. If fifteen (15) days before
payment is due, the reserve funds are insufficient, Grantor shall upon demand
pay any deficiency to Lender. The reserve funds shall be held by Lender as a
general deposit and shall constitute a non-interest-bearing account which Lender
may satisfy by payment of the insurance premiums required to be paid by Grantor
as they become due. Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor. The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.
q. Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (2)
the risks insured; (3) the amount of the policy; (4) the property insured; (5)
the then current value on the basis of which insurance has been obtained and the
manner of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.
r. Domain Names, Copyrights, and Marks.  With respect to the Domain Names,
Copyrights, and Marks, Grantor represents and warrants as follows:
i.
Grantor is the sole owner of the Domain Names, Copyrights, and Marks, and
Grantor's rights in and to the Domain Names, Copyrights, and Marks are not
subject to any liens, claims, or encumbrances other than the security interest
contemplated hereby.

ii.
The Domain Names are the only Internet domain names used in the conduct of
Borrower's business.

iii.
The servers upon which the DNS records for the Domain Names reside are under the
control of those persons set forth on Schedule 7(r), attached hereto.

iv.
The Domain Names are registered under an agreement (each a "Registration
Agreement") with those registrars set forth on Schedule 7(r) (each a "Domain
Name Registrar").  Grantor shall not change the identity of the Domain Name
Registrar without the prior written consent of the Lender.

v.
Grantor shall at all times during the term hereof keep the Registration
Agreement in full force and effect and remain in full compliance under the
Registration Agreement, including, but not limited to, paying all fees and
charges due and payable thereunder on or prior to the due date thereof.

vi.
Grantor shall fully defend any and all challenges to Grantor's ownership of
and/or rights to use the Domain Names.

8. Grantor's Right To Possession And To Collect Accounts. Until default and
except as otherwise provided below with respect to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Loan Documents, provided that Grantor's right to possession and
beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender's security interest in
such Collateral. Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to
notify account debtors to make payments directly to Lender for application to
the Indebtedness. If Lender at any time has possession of any Collateral,
whether before or after an Event of Default, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
Lender takes such action for that purpose as Grantor shall request or as Lender,
in its sole discretion, shall deem appropriate under the circumstances, but
failure to honor any request by Grantor shall not of itself be deemed to be a
failure to exercise reasonable care. Lender shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Indebtedness.
9. Lender's Expenditures. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Loan Documents, including but
not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement, the Registration
Agreement or any Loan Documents, Lender on Grantor's behalf may (but shall not
be obligated to) take any action that Lender deems appropriate, including but
not limited to discharging or paying all taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on the Collateral
and paying all costs for insuring, maintaining and preserving the Collateral.
All such expenditures incurred or paid by Lender for such purposes will then
bear interest at the rate charged under the Note from the date incurred or paid
by Lender to the date of repayment by Grantor. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.
10. Default. Each of the following shall constitute an Event of Default under
this Agreement:
a. Payment Default. Borrower fails to make any payment when due under the
Obligations and such failure continues for more than the period of grace, if
any, specified therein.
b. Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement, the Note or in
any of the Loan Documents or the Registration Agreement or to comply with or to
perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Grantor and such failure continues for more than
the grace period, if any, set forth therein, or an Event of Default shall occur
under the Note, any Loan Documents or the Registration Agreement.
c. False Statements.  Any warranty, representation or statement made or
furnished to Lender by Grantor or on Grantor's behalf under this Agreement, the
Note, or the Loan Documents is false or misleading in any material respect,
either now or at the time made or furnished or becomes false or misleading at
any time thereafter.
d. Defective Collateralization. This Agreement or any of the Loan Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
e. Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.
f. Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.
g. Events Affecting Guarantor. Any of the preceding events occurs with respect
to guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.  Notwithstanding the foregoing, it shall not
be an Event of Default if, in the sixty days following the death or incompetency
of such Guarantor, the Grantor provides Lender with a replacement guarantor
reasonably acceptable to Lender.
11. Rights And Remedies On Default. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Ohio Uniform Commercial Code. In addition and without
limitation, Lender, directly or through its agent, may exercise any one or more
of the following rights and remedies:
a. Accelerate Indebtedness. Lender may declare the entire Indebtedness,
including any prepayment penalty which Grantor would be required to pay,
immediately due and payable, without notice of any kind to Grantor.
b. Assemble Collateral.  Lender may require Grantor to deliver to Lender all or
any portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.
c. Sell the Collateral. Lender shall have full power to sell, lease, transfer,
or otherwise deal with the Collateral or proceeds thereof in Lender's own name
or that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor
reasonable notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made. The requirements of reasonable
notice shall be met if such notice is given at least fifteen (15) days before
the time of the sale or disposition. All expenses relating to the disposition of
the Collateral, including without limitation the expenses of retaking, holding,
insuring, preparing for sale and selling the Collateral, shall become a part of
the Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.
d. Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.
e. Collect Revenues, Apply Accounts. Lender, either itself or through a
receiver, may collect the payments, rents, income, and revenues from the
Collateral. Lender may at any time in Lender's discretion transfer any
Collateral into Lender's own name or that of Lender's nominee and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantor, receive,
open and dispose of mail addressed to Grantor; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral. To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.
f. Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement. Grantor shall be liable for a
deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.
g. Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.
h. No Election of Remedies. Except as may be prohibited by applicable law, all
of Lender's rights and remedies, whether evidenced by this Agreement, the Loan
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.
12. COLLATERAL AGENT.  Subject to the required vote described above in Section
5, Lender may appoint an agent authorized by Lender to take all actions
necessary or appropriate and to exercise all rights and powers and to perform
all duties required of Lender under this Agreement.  If such agent is appointed,
Grantor will be advised in writing of the appointment and identity of such
agent, which agent may, but is not required to be, a Lender.  Once appointed,
unless advised of the removal or replacement of such agent in writing by Lender,
all parties are authorized to rely on any actions, information, directions,
authorizations or other acts of agent in connection with this Agreement as if
such agent were the Lender.  Any action that may be taken by Lender may be taken
by agent on Lender's behalf hereunder.
13. MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
of this Agreement:
a. Amendments. This Agreement, together with any Loan Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
b. Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.
c. Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
d. Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Ohio. This Agreement
has been accepted by Lender in the State of Ohio.
e. No Waiver by Lender. Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Agreement shall not prejudice or constitute a waiver of
Lender's right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's
rights or of any of Grantor's obligations as to any future transactions.
Whenever the consent of Lender is required under this Agreement, the granting of
such consent by Lender in any instance shall not constitute continuing consent
to subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.
f. Notices. Any notice required to be given under this Agreement shall be given
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.
g. Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable, If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
h. Successors and Assigns. Subject to any limitations stated in this Agreement
on transfer of Grantor's interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.
i. Survival of Representations and Warranties. All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.
j. Time is of the Essence. Time is of the essence in the performance of this
Agreement.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

EACH GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL
SECURITY AGREEMENT AND AGREES TO ITS TERMS.
GRANTOR:
HEALTHWAREHOUSE.COM, INC.
 
 
By:  /s/ Robert Smyjunas
   Robert Smyjunas, Director and Authorized Representative
 
HWAREH.COM, INC.
 
 
By:  /s/ Robert Smyjunas
   Robert Smyjunas, Director and Authorized Representative



HOCKS.COM, INC.
 
 
By:  /s/ Robert Smyjunas
   Robert Smyjunas, Director and Authorized Representative
 
 








--------------------------------------------------------------------------------